DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group V, and antibody species Mab#9 in the reply filed on 2/6/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant has added Claims 19-21, reciting another species of antibody, and another claim directed to an immunoassay. Claims 19 and 20 will be examined as part of Group V and claim 21 will be placed in Group I as indicated in the restriction mailed 2/4/21. 

Claim Status
The amendments filed 2/6/21 are acknowledged. Claim 13 is cancelled. New claims 19-21 are added. Claims 1-2 and 10-12 are amended. 
Claims 1-12 and 14-21 are pending. Claims 1-10, 14-16, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/06/21.
Claims 11-12 and 17-20 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 12/4/19 and 2/6/21 have been considered.  Signed copies are enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	
Specification
Trademarks
The use of numerous trademarks have been noted in this application on multiple pages.  These include FREESTYLE, 293FECTIN, NEUTRAVIDIN, SPECTRAMAX, and possibly others. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Objections
Claim 11 and 17-19 are objected to because of the following informalities:  Claim 11 and 19 recite “An antibody” without designating the binding specificity to EFRE protein. The claims should be amended to recite the binding specificity.  Claims 17-18 do not remedy this deficiency and therefore are also objected to. Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to either genera of antibodies that comprise the variable sequences of SEQ ID NO:28 and/or SEQ ID NO:31, and/or genera of antibodies that must possess at least 79% or 82% sequence identity to the other sequences as named in claims 12 and 20. While the base claim recites specific CDRs, the dependent claims shows those CDR locations (and other locations) in the VH/VL sequences as having variable amino acids, or recites a possible range of variation as a percentage 
The specification has provided two species of antibodies that fall within the instant claim scope, Mab#9 and Mab#42, which have the CDRs of instant claims 11 and 19, respectively. However, the claims encompass a far broader range of antibodies, with variable CDRs that could bind to any possible target antigen. Further, there are up to 31 and 60 amino acids that can be substituted in SEQ ID NO:28 and 31, respectively, as recited in subparts (a). There are more than 1x1013 possible antibodies just for a sequence comprising SEQ ID NO:28 with 31 possible substitutions. There are even more possibilities given that there could be antibodies with less than 31 mutated residues, and additionally a full range of substitutions possible for SEQ ID NO:31. For subparts (b) and (c), the claims allow for up to 18% or 21% variation, which in the shortest of the sequences allowing as many as 24 substitutions, and the longest sequence allowing more than 80 substitutions.  Therefore, billions of antibodies are potentially encompassed.  Describing two species of closely related antibodies is not representative of such a broad genus. Further, the specification indicates that the antibodies are intended to bind ERFE protein. If this is the intended target of these polypeptides, then the specification has not adequately describe the necessary structures that correlate with this function. 
	The claims encompass an extremely large number of variants that may have a required binding specificity to erythroferrone, although the claims are not specifically limited to this antigen. The specification discloses two species within the instant claims scope and does not provide any guidance as to which amino acids can be varied (even while keeping a specific level of sequence identity) while retaining the appropriate binding specificity. The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by 
In silico screening or computational design have dramatically advanced, but 3D structures are still crucial to understand antibody-antigen recognition mechanism, evaluate stability and immunogenicity of the antibody, and to predict the function/efficacy change upon modification (see
Zhao et al (Antibodies (Basel). 2018 Jun 29;7(3):22), particularly section 8). However, the available experimental techniques, such as crystallography and NMR, can only solve small portion of the protein structure space (see e.g. section 8). In the case of proteins without available structure or template, it is still challenging to perform antibody design in silico (see e.g. section 8). Allosteric effects and conformational change in antibody-antigen recognition and antibody effector functions are emerging and challenging to evaluate using experimental techniques (see e.g. section 8). Molecular dynamics simulations can be used to study the allosteric effects; however, they require infeasible sampling time using regular sampling techniques (see e.g. section 8). In the instant application, neither the epitope, nor the common structure necessary for antibody binding is provided. Therefore, experimental data would need to be collected to identify common structural features. The need for experimentation to identify the encompassed antibodies is evidence that the antibody genera of the instant claims have not been adequately described.
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  
	Therefore, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12 and 20, it is unclear if the CDRs of claim 11 and 19, respectively, are required. The claim recites sequences in subparts (a) which show the CDR region to have variable amino acids. For example, SEQ ID NO:28 recites “GIDL(X5)(X6)(X7)(X8)” where the base claims require either GIDLNDNA (SEQ ID NO:10) or GIDLSSYE (SEQ ID NO:20).  However, the variation suggests that the CDRs are not limited to those that are specifically recited. Further, in subparts (b) and (c) it is unclear if the percent identity limitations apply also to the recited CDRs that are named in the subparts, such as “GIDLNDNA (SEQ ID NO:10), IYIDTST (SEQ ID NO: 11) and VREDGYRLGDV (SEQ ID NO:12).”  For example, it is unclear 
Claims 12 and 20 present both broad and narrow limitations that fall within the same range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 and 20 recite the broad recitation “at least 79%” or “at least 82%”, and the claim also recites many other ranges, such as “at least 83%, at least 84%, at least 85%” and more, which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 recites “monoclonal antibody or synthetic antibody”.  However, monoclonal antibodies can be synthetic antibodies. The instant specification does not define “synthetic”. “Synthetic” is generally defined as a material made by chemical synthesis. This would therefore be a broader limitation that encompasses monoclonal antibodies, which can be synthesized. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 20 recites “SEQ ID NO:23” as a VL sequence. However, SEQ ID NO:23 is a nucleic acid sequence. Therefore, it is impossible for SEQ ID NO:23 to be a VL sequence. 

Claim Rejections - 35 USC § 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While the base claim recites specific CDRs, the dependent claim subparts (a) show those CDR locations in the VH/VL sequences as having variable amino acids, which allows for substitution of any amino acids in those sites. For example, SEQ ID NO:28 recites “GIDL(X5)(X6)(X7)(X8)” where the base claims require either GIDLNDNA (SEQ ID NO:10) or GIDLSSYE (SEQ ID NO:20). Further, in subparts (b) and (c) it is unclear if the percent identity limitations apply also to the recited CDRs in the subparts, such as “GIDLNDNA (SEQ ID NO:10), IYIDTST (SEQ ID NO: 11) and VREDGYRLGDV (SEQ ID NO:12).”  For example, it is unclear if each CDR is only required to have 79% sequence identity, or the sequence identity limitation applies only the overall VH/VL sequence. If the CDRs are also allowed to be varied, the antibody is not limited to the CDRs of the base claim. Since it is not clear whether the claim requires these CDRs in the recited VH/VL sequences, the claim will be given the broadest reasonable interpretation, which provides for a genus of antibodies that have (a) any sequence that falls within the variable amino acid sequence and (b) any antibody comprising 79% or 82% sequence identity, as indicated, to the named sequence, without requiring any specific CDRs. This means that claims 12 and 20 are broader than the base claim, since they can read on more than one CDR sequence at each location. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cheung et al (US 2011/0045534 A1; filed 11/23/09; published 2/24/11).
The instant claim is directed to either genera of antibodies that comprise the variable sequences of SEQ ID NO:28 and/or SEQ ID NO:31, and/or genera of antibodies that must possess at least 79% or 82% sequence identity to the other sequences, including SEQ ID NO:9 and 14. While the base claim recites specific CDRs, the dependent claims shows those CDR locations (and other locations) in the VH/VL sequences as having variable amino acids, or recites a possible range of variation as a percentage of identity, which allows for substitution of any amino acids at any site. For example, SEQ ID NO:28 recites “GIDL(X5)(X6)(X7)(X8)” where the base claim requires either GIDLNDNA (SEQ ID NO:10) or GIDLSSYE (SEQ ID NO:20). Since it is not clear whether the claim requires the named CDRs to be present in the recited VH/VL sequences, the claim will be given the broadest reasonable interpretation, which provides for antibody genera that have any combination of substitutions at the identified locations, and/or genera of antibodies that have 79% or 82% sequence identity to SEQ ID NO: 29, 9, 32, and/or 14, without requiring any specific CDRs. It is also noted that no specific antigen target is required for the antibodies, therefore, these antibodies could bind any target antigen, as long as they have the required sequence identity. 
Cheung et al describe antibody cassettes comprising a light chain and a heavy chain sequence linked by a 2A peptide (see e.g. abstract). One of the described antibody cassettes is SEQ ID NO:27 (see e.g. page 17), which comprises the following sequences, which are aligned with the instant sequences as indicated, both of which fall under the allowed variation percentage as shown below:

VL alignment (33 of 238 different = 13.87% variation): 
Reference       MDMRAPTQLLGLLLLWLPGATFAQVLTQTPSPVSAAVGNTVTINCQASQSVRDNNYLSWY	60
Instant-14      MDTRAPTQLLGLLLLWLPDARCALVMTQTPSSVSAGVGGTVTINCQASQSLYNNNYLSWF	60
                ** ***************.*  * *:***** ***.**.***********: :******:

Reference       QQKPGQPPKLLIYRASTLESGVPSRFKGNGSGTQFTLTISDLECDDAATYYCQGGY--GG	118
Instant-14      QQKPGQPPKLLIYWASTLASGVPSRFSGSGSGTQFTLTISGVACDDAATYYCAGYKSSSN	120
                ************* **** *******.*.***********.: ********* *    ..


Instant-14      DDFAFGGGTEVVVKGDPVAPTVLIFPPAADQVATGTVTIVCVANKYFPDVTVTWEVDGTT	180
                : * ********************************************************

Reference       QTTGIENSKTPQNSADCTYNLSSTLTLTSTQYNSHKEYTCKVTQGTTSVVQSFNRGDCRX	238
Instant-14      QTTGIENRKTPQNSADCTYNLSSTLTLTSTQYNSHKEYTCKVTQGTTSVVQSFNRGDC--	238
                ******* **************************************************  

VH alignment (30 of 457 different = 6.6% variation): 
Reference      			METGLRWLLLVAVLKGVQCQSVEESGGRLVKPDETLTITCTV	300
Instant-9      			METGLRWLLLVAVLKGVQCQSVEESGGRLVTPGTPLTLTCTV	42
               			******************************.*.  **:****

Reference      SGIDLNNNAMGWVRQAPGEGLEYIGFIGGSGATYYSTWAKGRFTISKS-STTVDLMITSP	359
Instant-9      SGIDLNDNAMRWVRQAPGKGLEWIGVIYIDTSTYYASWAKGRFTISKTSSTTVDLKITSP	102
               ******:*** *******:***:**.*  . :***::**********: ****** ****

Reference      TTEDTATYFCARYAGSGSFDFSGPGTLVTVSLGQPKAPSVFPLAPCCGDTPSSTVTLGCL	419
Instant-9      TTEDTATYFCVREDGYRLGDVWGPGTLVTVSSGQPKAPSVFPLAPCCGDTPSSTVTLGCL	162
               **********.*  *    *. ********* ****************************

Reference      VKGYLPEPVTVTWNSGTLTNGVRTFPSVRQSSGLYSLSSVVSVTSSSQPVTCNVAHPATN	479
Instant-9      VKGYLPEPVTVTWNSGTLTNGVRTFPSVRQSSGLYSLSSVVSVTSSSQPVTCNVAHPATN	222
               ************************************************************

Reference      TKVDKTVAPSTCSKPTCPPPELLGGPSVFIFPPKPKDTLMISRTPEVTCVVVDVSQDDPE	539
Instant-9      TKVDKTVAPSTCSKPTCPPPELLGGPSVFIFPPKPKDTLMISRTPEVTCVVVDVSQDDPE	282
               ************************************************************

Reference      VQFTWYINNEQVRTARPPLREQQFNSTIRVVSTLPIAHQDWLRGKEFKCKVHNKALPAPI	599
Instant-9      VQFTWYINNEQVRTARPPLREQQFNSTIRVVSTLPIAHQDWLRGKEFKCKVHNKALPAPI	342
               ************************************************************

Reference      EKTISKARGQPLEPKVYTMGPPREELSSRSVSLTCMINGFYPSDISVEWEKNGKAEDNYK	659
Instant-9      EKTISKARGQPLEPKVYTMGPPREELSSRSVSLTCMINGFYPSDISVEWEKNGKAEDNYK	402
               ************************************************************

Reference      TTPAVLDSDGSYFLYSKLSVPTSEWQRGDVFTCSVMHEALHNHYTQKSISRSPGK	714
Instant-9      TTPAVLDSDGSYFLYSKLSVPTSEWQRGDVFTCSVMHEALHNHYTQKSISRSPGK	457
               *******************************************************

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/13/21